Electronically Filed
                                                        Supreme Court
                                                        SCPW-16-0000066
                                                        16-MAR-2016
                                                        02:09 PM


                          SCPW-16-0000066


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                    BRETT P. RYAN, Petitioner,


                                vs.


  DISCIPLINARY BOARD OF THE HAWAI'I SUPREME COURT and OFFICE OF

               DISCIPLINARY COUNSEL, Respondents. 



                       ORIGINAL PROCEEDING

                      (ODC NO. 11-084-9008)


  ORDER DENYING PETITION FOR WRIT OF MANDAMUS AND PROHIBITION

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioner Brett P. Ryan’s

February 4, 2016 petition for a writ of mandamus and prohibition

and the record, 

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus and prohibition is denied.

          DATED: Honolulu, Hawai'i, March 16, 2016.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson